Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-7 and 14-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,633,544. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent meet all the limitations of the claims of the application.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 14-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al, US 2014/0272596.
Regarding claims 6,14, 19, discloses a method of forming composite carbon fibers by co-processing carbon nanotube aggregates and carbon black aggregates (see paragraphs [0026], [0040], [0089], [0098]) such that the nanocarbon aggregates disperse into: looser aggregates of nanocarbons and carbon black (optional); or individualized nanocarbons dispersed among the carbon black aggregates (individual or untangled loosened nanotubes dispersed between carbon black particles (aggregates of primary particles); figures 9-10; paragraphs [0040], [0051], [0101)). The reference further discloses a dispersion of nanocarbons in carbon black (dispersion of carbon nanotubes in carbon black; paragraphs [0040], [0051]), comprising: nanocarbon aggregates (carbon nanotube aggregates; paragraphs [0089], [0098]); and carbon black aggregates (carbon black particles (aggregates of primary particles); paragraphs [0040], [0098]), wherein the nanocarbon aggregates are dispersed in carbon black aggregates (individual or untangled loosened nanotubes dispersed between carbon black particles (aggregates of primary particles); figures 9- 10; paragraphs [0026], [0040], [0051], [0101]) such that individual nanocarbons are observable by SEM (individual nanotubes observed by scanning electron microscope, SEM; figures 9-10; paragraphs [0051 ]-[0053], [0101)).
Regarding claims 7, 18, 20, 23 and 25-27, the reference further discloses providing multi-walled carbon nanotubes aggregates; (figure 2; paragraphs [0089], [(0098)).
Regarding claims 15-17, the reference further discloses the composition comprises: 50 wt. percent or less nanocarbon aggregates (1-40 percent by weight of carbon nanotube aggregates; paragraphs [0039], [0089]) and 50 wt. percent or more carbon black aggregates (10-94 percent by weight of carbon black particles (aggregates of primary particles); paragraphs [0040]-[0041 ]); or 30 wt. percent or less nanocarbon 
Regarding claims 21, 22 and 24, the carbon particle sizes are taught as meeting the instant limitations (Abstract).
Therefore the reference anticipates the rejected claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118.  The examiner can normally be reached on 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J CAIN/Primary Examiner, Art Unit 1762